DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 (Original)
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “the power switches being coupled to a flying capacitor and the power switches including parasitic bipolar transistors susceptible to a voltage overstress in response to excess stray inductance of the flying capacitor; and in response to the controlled switching order, converting an input voltage of a first voltage level to an output voltage of a second voltage level while mitigating the voltage overstress of the parasitic bipolar transistors of the plurality of power switches.”, in combination with all other elements recited in claim 1.
Claims 2-11 are also allowed as they further limit allowed claim 1.
Regarding claim 12, prior arts do not suggest or teach, among other claimed allowable features, “a plurality of power switches coupled to the flying capacitor and to convert an input voltage of a first voltage level to an output voltage of a second voltage level, the plurality of power switches having parasitic bipolar transistors susceptible to voltage overstress in response to excess stray inductance of the flying capacitor; and a gate while mitigating the voltage overstress of the flying capacitor and the parasitic bipolar transistors of the plurality of power switches.”, in combination with all other elements recited in claim 12.
Claims 13-20 are also allowed as they further limit allowed claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 10530256, U.S. 2010/0246076, WO 2016149211 A1 and WO 2016079039 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/DUNG V BUI/Examiner, Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 15, 2022